Title: [Diary entry: 10 September 1785]
From: Washington, George
To: 

Saturday 10th. Thermometer at 68 in the morning—70 at Noon and 72 at Night.  Calm and warm, with some appearances of rain which vanished in the evening. Rid with Fanny Bassett, Mr. Taylor and Mr. Shaw to meet a Party from Alexandria at Johnsons Spring (on my Land where Clifton formerly lived) where we dined on a cold dinner brought from Town by water and spent the Afternoon agreeably—returning home by Sun down or a little after it. From the Scarcity of Apples generally this year and the depredations which were committing every Night upon the few I have, I found it necessary (tho much too early) to gather & put them up for Winter use. Finishd the Cieling of the Piaza.